Opinion issued October 7, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00774-CV
———————————
JENNIFER
KEGRESSE, Appellant
V.
DEPARTMENT OF FAMILY AND PROTECTIVE
SERVICES, Appellee

 

 
On Appeal from the 247th District Court
Harris County, Texas

Trial Court Cause No. 2008-10235
 

 
MEMORANDUM OPINION
          Appellant, Jennifer Kegresse, has neither established
indigence, nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Jennifer Kegresse,
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We
dismiss this appeal for nonpayment of all required fees.  All pending motions are denied.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Massengale.